Title: To Thomas Jefferson from William C. C. Claiborne, 17 April 1801
From: Claiborne, William C. C.
To: Jefferson, Thomas



Dear Sir,
Nashville April 17th. 1801.

By an Act of the late Congress, the District of Palmira, in this State, being discontinued, and all the Waters, Shores and Inlets lying within Tennessee, being annexed (from and after the 30th day of June next) to the District of Massac’ on the Ohio, it has become an Object of much Importance, to the Merchants & Traders of this State, that a deserving and judicious Citizen should be appointed Collector at this latter place—which Office (I learn) is, at this time vacant.—
Several Merchants of Nashville, who are engaged in the Mississippi Commerce, have spoken to me, in very exalted terms, of a Mr. James Irwin of that Town, and requested, that I would name that Gentleman to you, as a Candidate for the Office of Collector & Inspector at Massac’:—To the good opinion, which the Merchants have expressed of Mr. Irwin; permit me to add my own, and to say, that he is a young Man of good moral Character, handsome Talents, and great prudence.
I pray you, to accept of my best Wishes for your private & public happiness.—
I have the honor to be Sir, With sincere Esteem & Respect Yo: Mo: Obt, hbl servt.

William C. C. Claiborne

